Wright, J.,
dissenting. I perceive two violations of defendant’s rights: a constitutional violation and a statutory violation. It has long been the law that an accused shall not be subjected to trial when his mental condition is such that he lacks the capacity to understand the nature of the charges against him, consult with counsel and assist in his defense. See Drope v. Missouri (1975), 420 U.S. 162; Dusky v. United States (1960), 362 U.S. 402. A defendant is deprived of his due process right to a fair trial when the trial court fails to observe procedures adequate to protect those who are incompetent to stand trial. Pate v. Robinson (1966), 383 U.S. 375.
An accused’s right not to be tried or convicted while incompetent to stand trial is also protected by R.C. 2945.37 which provides in pertinent part as follows:
“(A) In a criminal action in a court of common pleas or municipal court, the court, prosecutor, or defense may raise the issue of the defendant’s competence to stand trial. If the issue is raised before trial, the court shall hold a hearing on the issue as provided in this section. If the issue is raised after the trial has begun, the court shall hold a hearing on the issue only for good cause shown.
“A defendant is presumed competent to stand trial, unless it is proved by a preponderance of the evidence in a hearing under this section that because of his present mental condition he is incapable of understanding the nature and objective of the proceedings against him or of presently assisting in his defense.
“The court shall conduct the hearing within thirty days after the issue is raised, unless the defendant has been referred for examination under section 2945.371 of the Revised Code, in which case the court shall conduct the hearing within ten days after the filing of the report required by that section. A hearing may be continued for good cause shown.
“The defendant shall be represented by counsel at the hearing. If the defendant is unable to obtain counsel, the court shall appoint counsel under Chapter 120. of the Revised Code before proceeding with the hearing. ” (Emphasis added.)
The provisions for a hearing on competency in R.C. 2945.37(A) are mandatory. See State v. Smith (1931), 123 Ohio St. 237; Evans v. State *113(1930), 123 Ohio St. 132. When a competency hearing is requested, it must be held unless that request is affirmatively and voluntarily withdrawn.
The majority erroneously suggests that Pate v. Robinson, supra, stands for the proposition that the right to a hearing on the issue of incompetency rises to constitutional proportions only when the record contains sufficient indicia of incompetency. The defendant in Robinson failed, prior to and during trial, to request a hearing on his mental capacity to stand trial. However, after his conviction, he filed a petition for habeas corpus arguing that since he did introduce evidence regarding his sanity, the trial court should have sua sponte held a hearing on his competency to stand trial. It was due to the nature of these claims that the court conducted a detailed analysis of the evidence touching on Robinson’s competency and, following this analysis, held that the trial court should have conducted a competency hearing on its own motion. Thus, the Robinson decision does not even address the standard to be applied when a competency hearing has been affirmatively requested.
In the present case, the record clearly demonstrates that defendant’s counsel specifically requested a hearing regarding the defendant’s competency to stand trial. Subsequent to that request, the trial court ordered the Court Clinic of the Central Psychiatric Clinic to examine defendant and to file a written report with the court. No such report was filed. Furthermore, the court failed to conduct the competency hearing mandated by R.C. 2945.37.
The majority does not question that R.C. 2945.37 was properly triggered by counsel and the court, as the record establishes that defendant was impaired by drug usage, had been hospitalized in Rollman Psychiatric Hospital in 1975, had been committed to Longview State Hospital and Emerson North Hospital, and had attempted to take his own life prior to trial. However, the majority has concluded that the failure to hold a hearing and place the psychiatric report on the record was “harmless error.” The majority reasons that since there was not sufficient evidence in the record to support a finding that defendant was incompetent, the admitted error by the trial court did not prejudice the constitutional or statutory rights of the defendant.
The most charitable thing I can say about such a line of reasoning is that it begs the question, is circular in character and is fatally flawed. Common sense dictates that no defendant can make a record of lack of competency absent the findings and hearing contemplated by R.C. 2945.37 and 2945.371. The trial court’s failure to comply with these statutory mandates made the development of such a record unlikely at best.
I am disappointed that this court has undermined the appropriate and salutary provisions of R.C. 2945.37, and cast doubt on our holdings in Evans v. State, supra, and State v. Smith, supra. I am even more disappointed that the majority has ignored the constitutional and statutory *114rights of defendant. Harmless error is error that does not affect substantial rights. See Crim. R. 52(A). In my view, the majority has simply ignored this clear-cut definition and, thus, I must respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.